Case: 13-31150      Document: 00512582939         Page: 1    Date Filed: 04/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-31150                                  April 2, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
BRIAN LEWIS,

                                                 Plaintiff - Appellant
v.

JP MORGAN CHASE BANK, N.A.,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-747


Before HIGGINBOTHAM, CLEMENT and GRAVES, Circuit Judges.
PER CURIAM:*
       Brian Lewis filed suit against JP Morgan Chase Bank (“Chase”) in state
court, alleging discrimination and defamation by Chase, arising out of
unspecified sexual harassment or sexual assault allegations that were
apparently made by Chase employees. Chase removed the case to federal
court. The district court ultimately dismissed the complaint under Federal
Rule of Civil Procedure 12(b)(6) for failure to state a claim.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31150    Document: 00512582939     Page: 2   Date Filed: 04/02/2014



                                 No. 13-31150
      Lewis now moves to proceed in forma pauperis (IFP) on appeal. The
district court denied Lewis’s motion to proceed IFP on appeal and a motion to
waive fees and costs for transcripts, concluding that Lewis had not
demonstrated his financial eligibility and that there was no non-frivolous issue
for appeal.
      “Under 28 U.S.C. § 1915(a), a federal court may refuse to certify an
appeal for in forma pauperis status if it is not taken in good faith.” Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983); see also Fed. R. App. P. 24(a). Good
faith is shown when a party seeks to appeal an issue that is not frivolous.
Howard, 707 F.2d at 220. Lewis has not demonstrated the existence of a non-
frivolous issue for appeal. Although we construe pro se filings liberally, see
Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), Lewis’s briefs on appeal are
utterly devoid of any legal or factual citations or any argument in support of
reversal. With regard to both the discrimination and defamation claims, his
complaint and appellate briefs both consist of confusing, conclusory allegations
and legal conclusions, and are devoid of any facts that might entitle Lewis to
relief under any legal theory. As the district court correctly noted, there are
no facts or argument indicating any relationship between Lewis and Chase,
any duty Chase might have owed to Lewis, the type of discrimination being
alleged, or any details of the alleged defamation. Lewis briefly lists challenges
to additional district court orders, including discovery orders and orders
denying leave to amend the complaint, without argument, citation or factual
support. Because Lewis has failed to present any coherent challenge to those
orders, he has “effectively abandoned” those claims. Mapes v. Bishop, 541 F.3d
582, 584 (5th Cir. 2008).




                                       2
     Case: 13-31150       Document: 00512582939          Page: 3     Date Filed: 04/02/2014



                                       No. 13-31150
       Inasmuch as Lewis has not demonstrated that there is a non-frivolous
issue for appeal, the motion to proceed IFP is DENIED. 1 Lewis’s motion to
expedite the appeal is DENIED AS MOOT. Because the appeal is frivolous, it
is DISMISSED. See 5TH CIR. R. 42.2.




       1  We also note that it is doubtful whether Lewis has demonstrated his financial
eligibility for IFP status. See 28 U.S.C. § 1915(a); Fed. R. App. P. 24(a). Although he included
an affidavit in support of his IFP status, he states that his current gross monthly pay for
working at Albertson’s, a grocery store, is “I don’t know.” He further reports “$0” for nearly
all other questions on the form, including his average monthly income for the past 12 months,
despite his reported employment. Lewis’s failure to provide actual information about his
compensation renders it impossible for us to determine his financial eligibility.


                                               3